El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
El 12 de enero de 1925 .Dolores Martínez vinda de Miró entabló demanda en la C'orte de Distrito de San Jnan ale-gando qne cierta finca de sesenta cnerdas situada en Vega Baja era de su propiedad y qne el demandado Alonso la poseía desde el 30 de junio de 1916 sin título y contra su expresa voluntad. Pidió qne se dictara sentencia conde-nando al demandado a reivindicar a la demandante en la posesión y disfrute del inmueble, a rendirle cuenta de los frutos producidos o a pagarle determinada cantidad por los mismos y las costas del litigio.
Contestó el demandado alegando:
“Como primera defensa, 1. — Que niega general y específicamente todas las alegaciones de la demanda enmendada. . 1,1
' “Como segunda defensa, '2. — Que la acción ejercitada por la de-mandante está prescrita a tenor de las disposiciones del articuló: 1858 del Código Civil Vigente.
“Como tercera defensa, 3. — Que el demandado es dueño desde 14 de octubre de 1911 de la siguiente finca:
“Rústica: sita en el barrio ‘Pugnado Afuera,’ término municipal de Vega Baja, compuesto de 60 cuerdas equivalentes a 33 her-táreas, 59 áreas y 43 eentiáreas; colindantes por el Nórte, con la Sociedad Standard Fruit Co.; por el -S.ur, Clemente- Martínez y Aniano Martínez; por el Este, con la Sucesión de Miguel Rodrí-guez Sierra y por el Oeste, con Morris Fruit Co.
“4. — Que la descrita finca la viene poseyendo desde la expresada fecha a título de dueño y de buena fe; y la' tiene inscrita a su nombre en el Registro de la Propiedad de San Juan, Sección Segunda, •al tomo 14 de Vega Baja, folio 162, finca 672, inscripción primera.”
Fue el pleito ■ a- juicio, ambas partes practicaron prueba y la corte finalmente declaró la demanda sin lugar. En su •opinión el juez de distrito- declaró probados los siguientes hechos:
“Queda- finca que reclama la demandante como suya fué embar-gada por el Pueblo de Puerto Rico para el cobro-de las contribucio-nes adeudadas por dicha finca y vendida en pública subasta al de-*493mandado en el año 1911 desde cuya íecba entró en posesión de ella el demandado Ramón Alonso Dávila; promoviendo más. tarde allá por el año 1914 un espediente de dominio de esa finca y de otra más. Este expediente de dominio se siguió por todos sus trámites basta dictarse la resolución final allá por el mes de septiembre de 1914, declarando justificado el dominio de la finca de 60' cuerdas-que se describe en el' beebo' tercero de la contestación a. favor del demandado Eamón Alonso Dávila, y dicha resolución fue debida-mente inscrita en el Registro de la Propiedad de San Juan, - Sec-ción Segunda,
“Que el demandado posee 'desde 'el año 1911 la referida finca, en concepto de dueño quieta, pública y pacíficamente sin- interrup-ción de ninguna clase. ” ■' ' ■
No conforme la demandante interpuso el presente' recurso de apelación, alegando como errores la inaplicación del art. 128 del Código de Enjuiciamiento Civil, la aplicación inde-bida del art. 1858 del Código Civil Revisado y la inaplicación de los arts. 1853, 1854 y 1855 del Código Civil,’
Para sostener la existencia de los errores que alega ba presentado la parte apelante un alegato que contiene’un am-plio e inteligente estudio de la jurisprudencia de la Corte Suprema de España y especialmente de la de ésta de Puerto Rico. De no estar tan sobrecargados de trabajo, seguiríamos a la apelante en su estudio. Pero no podemos proporcionar-nos ese placer mental e iremos directamente al fondo de la cuestión.
Puede prescindirse por completo de estudiar y resolver si el demandado alegó o no bien la defensa de prescripción de la acción ejercitada por la demandante citando el art. 1858 del Código Civil en vez del 1864 del propio cuerpo legal. Habiendo el demandado contestado en la forma en que lo Mzo, en ausencia de alguna excepción previa o de alguna moción para hacer la contestación más específica pudo válidamente llegar al trámite del juicio y habiendo probado en él de acuerdo con su tercera defensa que tenía un título válido a la finca en cuestión, no puede privársele de la posesión y disfrute en que está, aunque la demandante probara que *494también tuvo un título de dominio. No pueden existir a la vez dos dueños de una misma cosa. Si surge un conflicto, tiene que ser resuelto a favor de uno y ese uno es aquí el demandado de acuerdo con los hechos y la ley.
La prueba que aportó la demandante demuestra que allá! por el año de 1894 la Sucesión Torres era dueña de la finca en cuestión. Dejó la Sucesión de pagar $10.13 de contribu-ción al Municipio, se le apremió, se embargó la finca, se vendió en publica subasta y la compró por $100.25 Juan Miró casado con la demandante en aquel entonces, fallecido después. Hoy alega la demandante que la finca vale $12,000.
Pasaron los años, llegó el de 1911 y el apremiado fué entonces el adquirente Miró y, como en la ocasión anterior, la finca fué vendida en pública subasta para el cobro de con-tribuciones adquiriéndola el demandado Alonso, quien acre-ditó luego su dominio por el medio supletorio que la Ley Hipotecaria otorga a los efectos de inscribirlo en el registro de la propiedad. La sentencia de dominio se dictó el 29 de naayo de 1914 y quedó inscrita el 3 de diciembre del propio año, o sea más de diez años antes de interpuesta la demanda.
Estamos enteramente conformes con la apelante en que nn título de dominio acreditado de acuerdo con la Ley Hipo-tecaria e inscrito en el registro puede anularse y declararse ineficaz, pero cuando a virtud de las pruebas practicadas ima corte de justicia declara como aquí declaró la Corte de Dis-trito de San Juan que la finca “la adquirió el peticionario por compra al Tesoro Insular en pública subasta en virtud de ejecución seguida contra Juan Miró Castañer, quien la adquirió a su vez por remate en virtud de ejecución seguida con la Sucesión Torres” y la sentencia de dominio se inscribe en el registro de la propiedad y permanece inscrita sin alteración por más de diez años durante los cuales el dueño declarado por la sentencia continúa en la posesión como tal, pública y pacíficamente, entonces existe un título de dominio (art. 1858 del Código Civil), procedente en este caso de la *495misma demandante y qne ésta está por consiguiente en la' obligación de destruir demostrando que existe en él algún tí ció que lo_ invalide, antes de que sus pretensiones de volver a la posesión y disfrute de la finca puedan prosperar.
Algo en ese sentido intentó la demandante al introducir cierta prueba tendente a demostrar que los cien pesos que pagó su marido en 1894 eran de ella y por tanto que la linea constituía un bien privativo suyo, pero fiemos examinado dicfia prueba y no tiene en verdad fuerza suficiente para destruir la presunción de ganancial que la compra hecha por el esposo tenía. Siendo ello así, con el esposo, administrador de la sociedad de gananciales, era con quien válidamente podía tramitarse como se tramitó el expediente sobre venta én cobro de contribuciones adeudadas por la finca al Tesoro. Insular. Quizá sea conveniente agregar como una circunstancia que hace aún más justa la sentencia dictada, que al tramitar Alonso el expediente de dominio, Miró se opuso, abán donando luego su oposición.

Debe confirmarse la s'entencia recurrida.